Citation Nr: 0203220	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  90-51 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  

2.  Entitlement to an effective date earlier than August 19, 
1993, for the award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to 
February 1955.  

In an August 1992 decision, the Board of Veterans' Appeals 
(Board) denied the veteran entitlement to service connection 
for tinnitus and to a compensable rating for his service-
connected bilateral hearing loss.  He appealed the Board's 
decision to the United States Court of Veterans Appeals 
(currently known as the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as Court).  In an 
April 1993 Memorandum Decision, the Court granted the 
Secretary's motion for summary affirmance of the Board's 
August 1992 decision.  

The veteran submitted an application to reopen his claim for 
entitlement to service connection for tinnitus in August 
1993.  The Regional Office (RO) denied the claim and the 
veteran appealed.  In a January 1997 decision, the Board 
reopened the claim on the basis that new and material 
evidence had been submitted and granted the veteran 
entitlement to service connection for tinnitus.  In February 
1997, the RO implemented the Board's decision, effective from 
August 19, 1993, and assigned the disability a 10 percent 
rating.  

In April 1997, the RO received the veteran's request for an 
effective date earlier than August 1993 for the award of 
service connection for tinnitus and for an increased, 
compensable, rating for his service-connected bilateral 
hearing loss.  The RO denied his claim and the veteran 
appealed.  In a March 13, 1998, decision, the Board denied 
the veteran's claim.  In June 1998, the veteran filed a 
motion for reconsideration of the Board's March 1998 
decision.  The motion was denied in April 1999 and the 
veteran filed a timely Notice of Appeal with the Court 
appealing the March 13, 1998, Board decision.  

In an April 2001 order, the Court granted the Secretary's 
unopposed Motion for Remand of the Board's March 1998 
decision and to Stay Further Proceedings.  Pursuant to the 
actions requested in the Motion, the Court vacated the 
Board's decision denying the veteran an effective date 
earlier than August 1993 for the award of service connection 
for tinnitus and for an increased, compensable, rating for 
his service-connected bilateral hearing loss, and remanded 
those issues to the Board for issuance of a readjudication 
decision that takes into consideration and is in compliance 
with the Veterans Claims Assistance Act of 2000, Pub L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Both prior to and subsequent to June 10, 1999, the 
effective date of the change in hearing impairment rating 
criteria, audiology evaluation findings compute to level I 
hearing loss in the veteran's right ear and to level I 
hearing loss in his left ear.  

3.  In an August 1992 decision, the Board denied the veteran 
entitlement to service connection for tinnitus; in April 
1993, the Court, in a Memorandum Decision, affirmed the 
Board's decision.  

4.  On August 19, 1993, the RO received the veteran's 
application to reopen his claim for entitlement to service 
connection for tinnitus.  

5.  The Board, in a January 1997 decision, found that new and 
material evidence had been submitted warranting reopening the 
veteran's claim for entitlement to service connection for 
tinnitus; reopened the claim; and, following de novo review 
of the record, awarded the veteran entitlement to service 
connection for tinnitus; in a February 1997 implementing 
rating action, the RO made the award effective from August 
19, 1993, the date of receipt of the veteran's application to 
reopen, and assigned the disability a 10 percent rating, also 
effective from August 19, 1993.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss, under either the prior or current amended 
regulations, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.85, 4.86, 4.87 Diagnostic Code 6100 (1998 & 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  The criteria for an effective date earlier than August 
19, 1993, for the grant of service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.31, 3.400(q)(ii) 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that the April 1997 and June 1997 Statements 
of the Case, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103 of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claim.  Additionally, the Board finds that 
the duties to assist provided under the new statute at § 
5103A have also been fulfilled in that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review and VA 
examination was provided.  No further assistance is necessary 
to comply with the requirements of this new legislation, or 
any other applicable rules or regulations regarding the 
development of the pending claim.  

I.  Increased Rating

The veteran submitted his original application for 
entitlement to service connection for bilateral hearing loss 
in November 1962, which was denied by the RO in April 1963.  
Although notified of the decision and advised of his 
appellate rights, he did not file a substantive appeal.  

In February 1989, the veteran requested to reopen his claim 
for entitlement to service connection for bilateral hearing 
loss.  The RO denied the claim in May 1989.  He appealed the 
decision and, in September 1990, the Board found that the 
unappealed April 1963 rating decision denying service 
connection for bilateral defective hearing was clearly and 
unmistakably erroneous and that the veteran's bilateral 
hearing loss was incurred in active military service.  In 
October 1990, the RO implemented the Board's decision, 
effective from November 1962, the date of receipt of the 
veteran's original claim, and assigned the disability a 
noncompensable rating, based on medical evidence of record.  
The noncompensable rating has since remained in effect.  

In April 1997, the RO received the veteran's request for a 
compensable rating for his bilateral hearing loss asserting 
that his hearing had worsened and that the noncompensable 
evaluation was not reflective of his current disability.  

The results of the veteran's May 1997 VA audiology evaluation 
revealed the following puretone thresholds, in decibels, as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
X
15
25
70
75
LEFT
X
20
20
75
80

The puretone threshold average in the right ear was 46 
decibels, with speech discrimination ability of 100 percent.  
The puretone threshold average in the left ear was 49 
decibels, with speech discrimination ability of 100 percent.  
The examination was conducted by an audiologist; the scores 
were obtained by using a controlled speech discrimination 
test (Maryland CNC) and a puretone audiometry test.  The 
diagnoses were moderately severe to severe sensorineural 
hearing loss above 2000 Hz, otherwise, right ear hearing was 
within normal limits; and severe sensorineural hearing loss 
above 2000 Hz, otherwise, left ear hearing was within normal 
limits.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

As a further matter, the Board points out that, during the 
pendency of this appeal, regulatory changes amended VA's 
Schedule for Rating Disabilities, see 38 C.F.R. Part 4 
(1998), including the rating criteria for evaluating diseases 
of the ear.  This amendment was effective June 10, 1999.  See 
64 Fed. Reg. 25,202 through 25,210 (May 11, 1999).  When a 
law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the appellant.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Therefore, the Board must evaluate the 
veteran's claim for a compensable rating for his bilateral 
ear hearing loss under both the old criteria in VA's Schedule 
for Rating Disabilities and the current regulations, applying 
the more favorable result, if any.  

At the time the veteran filed his claim for an increased, 
compensable, rating for his service-connected bilateral 
hearing loss, evaluations of hearing loss ranged from 
noncompensable to 100 percent, which were based on organic 
impairment of hearing acuity, as measured by the results of 
controlled speech discrimination tests, together with average 
hearing threshold levels, as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000 and 4000 cycles per 
second (Hertz).  To evaluate the degree of disability from 
defective hearing, the rating schedule established eleven 
auditory acuity levels designated from level I, for 
essentially normal acuity, through level XI, for profound 
deafness.  See 38 C.F.R. 4.87, Diagnostic Codes 6100 to 6110 
(1998). 

As mentioned above, the criteria for rating diseases of the 
ear (and other sense organs) were amended effective June 10, 
1999.  However, while the above noted schedular criteria for 
rating hearing loss (i.e. those that establish the eleven 
auditory acuity levels) have not changed and currently are 
located at 38 C.F.R. § 4.85, Diagnostic Code 6100 (2001), the 
June 1999 amendment adds the provisions of 38 C.F.R. § 4.86 
for evaluating exceptional patterns of hearing impairment.  

38 C.F.R. § 4.86(a) (2001) provides that, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher Roman numeral.  
Each ear will be evaluated separately.  

38 C.F.R. § 4.86(b) (2001) provides that, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher Roman numeral.  That numeral will then 
be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.
% of
discri
m-
inatio
n
Puretone Threshold Average









0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Applying the relevant law and regulations in the veteran's 
case, the Board notes that the audiology examination was 
conducted prior to the amended changes to the regulation, 
hence, the old version will be applied prior to the effective 
date of the amended regulation and both the old and revised 
criteria will be applied to the examination results, 
effective from the date of the amended regulation, with the 
most favorable applied, if any.  

The results of the veteran's May 1997 VA audiology 
examination revealed that the average puretone decibel for 
the right ear was 46; speech discrimination was 100 percent.  
By intersecting the column in Table VI for average puretone 
decibel loss with the line for percent of discrimination, the 
resulting Roman numeric designation for the right ear is I.  
The same examination report shows that the average puretone 
decibel loss for the veteran's left ear was 49; speech 
discrimination was 100 percent.  By intersecting the column 
in Table VI for average puretone decibel loss with the line 
for percent of discrimination, the resulting Roman numeric 
designation for the left ear is I.  

Reference is then required to Table VII (which is identical 
in both the old and the current provisions) for assignment of 
a percentage evaluation and assignment of a diagnostic code.  
With a Roman numeric designation of I for the better ear and 
I for the poorer ear, the point of intersection on Table VII 
requires a noncompensable evaluation under Diagnostic Code 
6100.  

Table VII
Percentage evaluation for hearing impairment
Poorer
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

As explained above, the revised criteria for rating hearing 
loss also includes analysis under 38 C.F.R. § 4.86 (2001) 
which, unlike the former criteria, calls for the use of Table 
VIa at certain times, when that Table would result in a 
higher Roman numeral designation.  Here, however, the 
puretone thresholds reported on the May 1997 VA audiology 
examination do not meet the criteria for application of Table 
VIa.  

In view of the foregoing, the Board must conclude that, 
regardless of whether the veteran's bilateral hearing loss is 
evaluated under the former or the revised criteria, a 
noncompensable evaluation, and no higher, is entirely 
appropriate for his bilateral hearing loss.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The Board is cognizant of the diagnoses rendered at the 
conclusion of the veteran's May 1997 VA audiology 
examination; however, although the Board sympathizes with the 
veteran's difficulties due to hearing loss, the Board is 
constrained to abide by VA regulations.  Disability ratings 
in hearing loss cases are assigned by way of a mechanical 
application of the average puretone thresholds and speech 
discrimination percentages to the tables furnished in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  In light of the above, the Board finds that 
the preponderance of the evidence is against his claim for a 
compensable rating for bilateral hearing loss, and the claim 
must be denied.  

II.  Earlier Effective Date

In an August 1992 decision, the Board denied the veteran 
entitlement to service connection for tinnitus.  At the time 
of the Board's decision, the evidence of record included the 
veteran's service medical records, which were negative for 
complaints, symptoms or findings regarding tinnitus; the 
report of a VA rating examination dated in March 1963, which 
was negative for any complaints of tinnitus; and the report 
of the veteran's April 1989 VA examination, which included 
the earliest complaint of tinnitus.  Also before the Board 
was a letter from the veteran, dated in February 1989, in 
which he described the acoustic trauma he experienced during 
his service.  Further, the transcript of the veteran's 
October 1989 personal hearing, held at the RO before a 
hearing officer, reflected that the veteran testified he had 
been assigned to an armor unit as a tank platoon officer; his 
tank frequently fired thirty 74-millimeter rounds at a time, 
four days a week; and that one day his tank fired between 100 
and 130 rounds.  The medical reports showed that the veteran 
made subsequent complaints of tinnitus during his February 
1991 and February 1992 VA rating examinations.  The basis for 
the Board's denial of service connection for tinnitus was 
that, although the veteran was exposed to loud noises in 
military service and that he had sustained bilateral hearing 
loss in service, the evidence then of record showed that he 
had not complained of tinnitus either during military service 
or during his post-service March 1963 VA medical examination.  
It was not until 1989 that the veteran made his first 
complaints of tinnitus; this was thirty-four years after his 
separation from active duty service.  Further, the record 
contained no medical opinion of a nexus or link between his 
tinnitus and his military service.  

The veteran appealed the Board's August 1992 decision to the 
Court.  In April 1993, the Court, in a Memorandum Decision, 
affirmed the Board's decision.  

In August 1993, the veteran submitted a letter to the RO in 
an attempt to reopen his claim for entitlement to service 
connection for tinnitus.  Accompanying his letter was a 
medical statement, dated in February 1993, from a private 
physician essentially relating that her records showed that 
the veteran had complained of ringing of the ears during 
office visits, beginning in June 1985.  

Also received by VA in August 1993 was a sworn affidavit from 
the VA audiologist who had conducted the veteran's February 
1991 VA audiology examination.  The audiologist confirmed 
that the veteran complained of persistent tinnitus at that 
time and, in his sworn affidavit, the audiologist offered 
that the tinnitus being experienced by the veteran was 
related to his military service.  

The Board, in a January 1997 decision, found that new and 
material evidence had been submitted warranting reopening the 
claim for service connection for tinnitus; reopened the 
claim; and, following de novo review of the record, awarded 
the veteran entitlement to service connection for tinnitus.  
In a February 1997 implementing rating action, the RO made 
the award effective from August 19, 1993, the date of receipt 
of the veteran's application to reopen, and assigned the 
disability a 10 percent rating, also effective from August 
19, 1993.  The veteran objected to the effective date of the 
award of service connection for tinnitus and requested that 
the effective date be the first day following the date of his 
separation from active military service.  

Analysis

According to the governing statutory and regulatory 
authority, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later (emphasis added).  As regards a claim for service 
connection, the effective date of an award of benefits will 
be the day following separation from active service, or the 
date entitlement arose, if the claim is received within one 
year after separation from service; otherwise, the effective 
date will be the date of receipt of the claim, or date 
entitlement arose, whichever is later (emphasis added).  If a 
claim is reopened based on evidence other than service 
department records, the effective date of the grant of 
benefits sought is the date of receipt of the application to 
reopen or the date of entitlement, whichever is the later 
date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2), 
(q)(ii).  

In the veteran's case, he did not file his claim for 
entitlement to service connection for tinnitus until many 
years after his separation from active duty service.  The 
Board denied that claim in August 1992.  He appealed the 
decision to the Court, which affirmed the Board's decision, 
and that decision became final.  

On August 19, 1993, VA received the veteran's application to 
reopen his claim for service connection for tinnitus.  
Accompanying his application was a medical statement from a 
private physician essentially relating that the veteran had 
complained of ringing in his ears as early as June 1985.  
However, this medical statement is not a service department 
record and the veteran's submission of this private medical 
statement in August 1993 is the first time VA obtained 
medical evidence of tinnitus earlier than 1989.  Also, it was 
not until August 19, 1993, that VA received a medical 
opinion, this time from a VA audiologist, of a nexus or link 
between the veteran's tinnitus and the his military service.  

Based on the medical evidence and medical opinion offered, 
the Board granted service connection for tinnitus and, by RO 
implementing rating action, made the effective date of the 
award August 19, 1993, the date of receipt of the veteran's 
application to reopen his claim.  Although the veteran 
requests that the effective date be retroactive to the first 
day following his separation from active duty service, his 
claim for entitlement to service connection for tinnitus was 
not filed until many years after his separation from military 
service; that claim was denied by the Board in August 1992; 
and the Board's August 1992 decision was affirmed by the 
Court.  As such, the Board's August 1992 claim is final.  The 
veteran has never asserted, nor does the evidence show, that 
there was clear and unmistakable error in the Board's August 
1992 decision.  

In the veteran's case, even though benefits were granted many 
years after service, the grant of those benefits was based on 
a claim filed many years after his separation from active 
duty service and on evidence not within VA control or 
possession until the veteran submitted his application to 
reopen his claim in August 1993.  Further, it was not until 
August 19, 1993, that VA received a medical opinion of a 
nexus or link between the veteran's tinnitus and his military 
service.  As noted earlier, if a claim is reopened based on 
evidence other than service department records, the effective 
date of the grant of benefits sought is the date of receipt 
of the application to reopen or the date of entitlement, 
whichever is the later date.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2), (q)(ii).  

Under the circumstances, the appropriate effective date for 
the grant of service connection for the veteran's tinnitus is 
August 19, 1993, the date of receipt of the veteran's 
application to reopen his claim following a prior final 
decision that had denied the claim.  This is the date 
assigned by the RO; therefore, no earlier date is warranted, 
with the actual payment of monetary benefits effective the 
first day of the calendar month following the month in which 
the award became effective, which is September 1, 1993, in 
the veteran's case.  See 38 C.F.R. § 3.31.  

ORDER

A compensable rating for bilateral hearing loss is denied.  

An effective date prior to August 19, 1993, for the grant of 
service connection for tinnitus is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

